Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
This Examiner’s amendment is initiated to correct a minor informality in claim 16. 
Authorization for this Examiner amendment is not needed. 

 In the claims:   
 In claim 16, line 28; “threshold electrical characteristic dependant on an 
impedance” has been changed to --threshold electrical characteristic dependent on 
an impedance--.

Reasons for Allowance              
        Claims 1, 3-9 and 11-20 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach a measuring device connected to at least one of said electrically conductive cutting element and said at least one second manual contact electrode and adapted to monitor voltage therebetween; and a comparator connected to said emergency stop device, said comparator adapted to compare at least one monitored electrical characteristic dependent on the monitor voltage and a threshold electrical characteristic dependent on an impedance value, said comparator causing said emergency stop device to cause an emergency stop of said electrically controlled actuating motor when the at least one monitored electrical characteristic crosses the threshold electrical characteristic, in combination with other limitations set forth in claim 16. 
	
             Regarding claim 16, Gass et al. (2002/0069734 A1), as set forth in the Non-Final Rejection mailed on 02/25/2022, fail to teach the above-mentioned limitations in combination with other limitations set forth in the claim.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 16. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   May 6, 2022